Beasley, Judge,
concurring specially.
I concur fully in the opinion except that with respect to Division 2, we should consider only the Sixth Amendment claim. That was the sole authority invoked in the trial court for the objection made. New grounds may not be raised for the first time on appeal. “ ‘It is well settled that on appeal the ground of the objection stated below “cannot be enlarged ... to include grounds not urged before the trial court.” [Cits.]’ Gurin v. Gen. Motors Corp., 171 Ga. App. 159, 160 (1) (318 SE2d 830) (1984). ‘[R]eview of the charge enumerated as error is limited . . . strictly to the ground of objection stated on the trial. [Cits.] [Cits.]’ Hurst v. J. P. Colley Contractors, 167 Ga. App. 56, 58 (306 SE2d 54) (1983).” Kent v. Henson, 174 Ga. App. 400, 403 (330 SE2d 126) (1985).
Considering the federal constitution analysis, Hines v. State, 249 Ga. 257, 259-260 (2) (290 SE2d 911) (1982), deals solely with that ground. It then serves as a guide and authorizes the conclusion reached. White v. State, 253 Ga. 106, 110 (4) (317 SE2d 196) (1984), cites both state statute (and decisional law construing and applying it) and the Hines federal constitutional decision.